

117 S2726 IS: Public Transportation Expansion Act
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2726IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Ossoff (for himself, Mr. Warnock, Ms. Cortez Masto, Ms. Warren, Ms. Smith, Mr. Van Hollen, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide for competitive grants to support access to affordable housing and the enhancement of mobility for residents in disadvantaged communities or neighborhoods.1.Short titleThis Act may be cited as the Public Transportation Expansion Act.2.Affordable housing access construction grants(a)In generalThere is authorized to be appropriated to the Secretary of Housing and Urban Development and the Secretary of Transportation for fiscal year 2022 such sums as may be necessary, to remain available until September 30, 2026, for competitive grants to support—(1)access to affordable housing; and (2)the enhancement of mobility for—(A)residents in disadvantaged communities or neighborhoods or in persistent poverty communities; or (B)low-income riders.(b)Administration of fundsAmounts made available under this section shall—(1)be available to recipients and subrecipients eligible for assistance under chapter 53 of title 49, United States Code; and(2)after allocation, be administered as if provided under section 5307 of that title.(c)Eligible activitiesAmounts made available under this section shall be used for any of the following activities:(1)Construction of a new fixed guideway capital project.(2)Construction of a bus rapid transit project or a corridor-based bus rapid transit project that utilizes zero-emission vehicles, including costs related to the acquisition of zero-emission vehicles and related charging or fueling infrastructure, or a collection of those projects.(3)Notwithstanding subsection (a)(1) of section 5307 of title 49, United States Code, an expansion of the service area or the frequency of service of recipients under that section, which may include operational expenses, including the provision of fare-free or reduced-fare service, or the acquisition of zero-emission vehicles or infrastructure to expand service.